FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10553

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00461-LJO

  v.
                                                 MEMORANDUM *
JESSE ALVIN CRIPPS, Sr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jesse Alvin Cripps, Sr., appeals from the aggregate 114-month sentence

imposed following his guilty-plea conviction for 15 counts of mail fraud, in

violation of 18 U.S.C. § 1341, and two counts of money laundering, in violation of

18 U.S.C. § 1957(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cripps contends that the district court procedurally erred by failing to

consider properly the sentencing factors set forth in 18 U.S.C. § 3553(a) and by

failing to explain adequately the reasons for the sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and we find none. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc) (“[A]dequate explanation in some cases may . . . be inferred from

the PSR or the record as a whole.”); United States v. Fifield, 432 F.3d 1056, 1063-

66 (9th Cir. 2005) (the district court need not specifically articulate reasons for its

choice between a concurrent and a consecutive sentence).

      Cripps also contends that the district court abused its discretion in imposing

a consecutive sentence, and that the aggregate sentence is substantively

unreasonable. He argues that the court impermissibly double-counted by imposing

a consecutive sentence on the basis of factors already accounted for in the base

offense level calculation. The record reflects that the court properly sentenced

Cripps on the basis of the totality of circumstances and the section 3553(a)

sentencing factors, and that it did not abuse its discretion in imposing low-end

Guidelines sentences on each count of conviction and ordering two of the

sentences to run consecutively. See 18 U.S.C. § 3584; Gall v. United States, 552
U.S. 38, 51 (2007).

      AFFIRMED.



                                            2                                     11-10553